Citation Nr: 0916667	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-28 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
fracture of right pelvis and right acetabulum status post 
ORIF with traumatic arthritis of the right hip prior to June 
8, 2006, and for status post right total hip arthroplasty 
from August 1, 2007.  

2.  Entitlement to a rating in excess of 20 percent for 
residuals of fracture of the right sacroiliac joint with L5-
S1 disc protrusion.   

3.  Entitlement to a compensable rating for bilateral tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to July 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied an increased rating for 
residuals of fracture of right pelvis and right acetabulum, 
fracture of right sacroiliac joint and bilateral tinea pedis.   

The issues of entitlement to a rating in excess of 30 percent 
for fracture of right pelvis and right acetabulum status post 
ORIF with traumatic arthritis of the right hip prior to June 
8, 2006, and for status post right total hip arthroplasty 
from August 1, 2007; and entitlement to a rating in excess of 
20 percent for residuals of fracture of the right sacroiliac 
joint with L5-S1 disc protrusion are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.

In March 2008 the Veteran withdrew in writing his request for 
a hearing before a member of the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2003).

In a written brief presentation in April 2009, the Veteran's 
representative raised an informal claim of entitlement to 
service connection for pelvic muscle dysfunction, previously 
denied.  That issue is referred to the agency of original 
jurisdiction for appropriate development.  




FINDING OF FACT

The predominant disability of the Veteran's service-connected 
bilateral tinea pedis is dermatitis which does not affect 5 
percent or more of the entire body, or 5 percent or more of 
exposed areas or require intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral tinea 
pedis have not been met.  38 U.S.C.A. § 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.321, 4.118, 
Diagnostic Codes (DCs) 7806, 7813 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and to assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008). The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant on August 11, 2003, and August 13, 
2003, that fully addressed all notice elements.  The letters 
were sent prior to the initial AOJ decision in this matter.  
The letters informed the appellant of what evidence was 
required to substantiate the claim and of the appellant's and 
VA's respective duties for obtaining evidence.  The Board 
notes that the Veteran was not specifically informed to 
submit medical or lay evidence demonstrating the effect a 
worsening of his bilateral tinea pedis had on his employment 
and daily life.  The Board finds that no prejudice resulted, 
however, because the Veteran was told to submit any evidence, 
to include his own statement, "describing [his] symptoms, 
their frequency and severity, and other involvement, 
extension and additional disablement caused by [his] 
disability," which would include any impact on the Veteran's 
employment and daily life.  Additional notice under the 
provisions of VCAA was sent in a letter in December 2004.  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims.  The Veteran has submitted contentions and, 
through his representative, argument regarding the diagnostic 
criteria applicable to his bilateral tinea pedis.  There has 
been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, and the responsibilities of the parties 
in obtaining the evidence.  The RO has obtained VA outpatient 
treatment records.  The Veteran has been afforded a VA 
medical examination in January 2005 and October 2008.  The 
report of the October 2008 VA examination was submitted 
directly to the Board and review by the agency of original 
jurisdiction of that evidence was waived by the Veteran's 
representative in an April 2009 written brief presentation.  
Although the Veteran requested a hearing before a member of 
the Board, he subsequently withdrew that request prior to the 
hearing.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Moreover, the claimant has not demonstrated 
any error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


Bilateral tinea pedis

The Veteran seeks a compensable rating for bilateral tinea 
pedis.  Although the Veteran contended that with regard to 
his tinea pedis, due to the loss of feeling in his right leg 
that started from his hip and ran down to his right knee, at 
times, he found that he had suffered from multiple cuts and 
burns, this contention relates more to his service-connected 
disabilities of his right hip and low back and is not 
pertinent to a service-connected skin condition of his feet.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2008).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2008).  An evaluation of the level 
of disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Effective August 30, 2002, prior to the Veteran's claim 
received in February 2003, the rating criteria for evaluating 
skin disorders found in the Rating Schedule at 38 C.F.R. 
4.118 were amended.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002).    

The Veteran's bilateral tinea pedis is currently evaluated as 
noncompensably disabling pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7813.  Diagnostic Code 7813 provides ratings 
for dermatophytosis (or ringworm) in various locations on the 
body, including the body (tinea corporis), the head (tinea 
capitis), the feet (tinea pedis), the beard (tinea barbae), 
the nails (tinea unguium), and the inguinal area, also known 
as jock itch (tinea cruris).

Diagnostic Code 7813 provides that dermatophytosis is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 
or 7805), or dermatitis (Diagnostic Code 7806), depending 
upon the predominant disability.  38 C.F.R. § 4.118.

The predominant disability of the Veteran's skin condition of 
bilateral tinea pedis is dermatitis to be rated under the 
criteria of DC 7806 which provides ratings for dermatitis or 
eczema.  The Veteran's service-connected bilateral tinea 
pedis does not involve disfigurement of his head, face, or 
neck thus DC 7800 which provides ratings for disfigurement of 
the head, face, or neck is not for application.  The evidence 
of record does not show the bilateral tinea pedis is 
manifested by scars, thus DCs 7801, 7802, 7803, 7804, or 
7805, which provide ratings for scars are not for 
application.  

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is rated noncompensably (0 percent) disabling.  Dermatitis or 
eczema that involves at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period, is rated 10 
percent disabling.  Dermatitis or eczema that involves 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, is rated 30 percent disabling.  
Dermatitis or eczema that involves more than 40 percent of 
the entire body or more than 40 percent of exposed areas 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
during the past 12-month period, is rated 60 percent 
disabling.  38 C.F.R. § 4.118.

The Board notes that the portion of the Schedule for Rating 
Disabilities that addresses the skin was amended effective 
October 23, 2008.  However, the amendments only apply to 
applications for benefits received by VA on or after October 
23, 2008 and are thus not relevant in the instant case and 
will not be discussed.  See 73 Fed. Reg. 54,708 (September 
23, 2008).

A rating decision in August 1996 granted service connection 
for bilateral tinea pedis effective in July 1996 and assigned 
a zero percent (noncompensable) rating. 

Service treatment records show that the Veteran was seen in 
June 1993 for complaints of scaling, cracking, itching and 
painful feet.  The Veteran was treated and the diagnosis was 
bilateral tinea pedis.  At his expiration of term of service 
examination in April 1996, the clinical evaluation was normal 
for skin.  

VA outpatient treatment records from August to January 2003 
are negative for complaints or findings of tinea pedis.  

At a VA Compensation and Pension (C&P) examination in late 
January 2005, the Veteran stated that he had tinea pedis when 
he was in the service which was treated with pills but not 
since that time.  Tinea pedis had not been active since the 
service and he did not take any medication for it.  As far as 
percentage of exposed skin and entire body, it was zero for 
both, as the Veteran did not have a rash on examination.  
There was no disfigurement.  Examination of the feet showed 
no rash or fungus infection or evidence of active tinea 
pedis.  There was no evidence of itching or other 
abnormalities.  The assessment was service-connected tinea 
pedis, currently not active.  

VA outpatient treatment records from August 2002 to June 2005 
do not include any ongoing complaints, findings, or treatment 
referable to any chronic or recurrent active manifestations 
of service-connected bilateral tinea pedis.  In mid-January 
2005 an examination of the skin revealed no significant 
lesions and no keratoses, rashes or infections were noted.  

At a VA C&P examination for tinea pedis in October 2008 the 
Veteran related that he intermittently had itching and 
cracking skin between the toes.  There were no systemic 
symptoms.  He had treated tinea pedis in the past 12 months 
with Ketoconazole 2% cream, a topical antifungal, once daily.  
The duration of use had been near constant.  There were no 
side effects of the treatment.  On examination, clinical 
findings were that no exposed areas of the body (head, face, 
neck and hands) were affected.  The percent of the total body 
area affected was less than 5 %.  There was no rash, scaling 
or splitting at the time of the examination.  The Veteran's 
toenails were normal.  The diagnosis was bilateral tinea 
pedis.  No photographs were taken and submitted.  

In light of the evidence, the Board finds that a compensable 
evaluation for the Veteran's skin condition is not warranted 
at any point during the period on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The Veteran's bilateral tinea pedis 
does not involve an exposed area, has affected less than 5 
percent of the entire body and requires no more than topical 
therapy which is neither corticosteroidal nor 
immunosuppressive in nature.  At the VA examination in 
January 2005, tinea pedis was not shown.  At the October 2008 
VA examination, the examiner noted that none of the Veteran's 
exposed areas were affected and less than 5 percent of the 
total body area was affected.  His treatment was use of an 
anti-fungal cream.  As such, the Veteran's claim of 
entitlement to a compensable rating is not demonstrated by 
the evidence of record.  38 C.F.R. § 4.118, DC 7806.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In this case, the Schedule is not 
inadequate.  As discussed above, findings supporting a 
compensable rating have not been documented.  In addition, it 
has not been shown that the service-connected disability has 
required frequent periods of hospitalization or has produced 
marked interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for assignment of an 
extraschedular rating for this disability is not warranted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim for an increased rating, 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for bilateral tinea pedis 
is denied.


REMAND

The Veteran underwent total right hip replacement surgery in 
June 2006 and was granted a 100 percent rating for one year 
following implantation of the prosthesis under DC 5054 and a 
30 percent evaluation was assigned from August 1, 2007.  A VA 
examination has not been provided the Veteran after the one 
year period to determine the current severity of his right 
hip disability.  Thus, a remand is necessary to schedule a VA 
examination of the right hip disability.  

The Veteran seeks an increased evaluation for his service-
connected right sacroiliac joint with L5-S1 disc protrusion.  
He submitted a copy of a report of a private MRI performed in 
December 2006 to support his claim.  He noted that in 
addition to a L5-S1 disc bulge, it clearly showed a L4-5 disc 
bulge and mild scoliotic curvature of the lumbar spine.  It 
does not appear that the RO issued a supplemental statement 
of the case regarding that additional evidence on his claim.  
In addition, as the Veteran's most recent VA examination was 
in January 2005 which could be considered remote, the Board 
finds that a VA examination for his lumbar spine disability 
to include a neurological evaluation should be conducted.  
The Board is unable to make an accurate assessment of the 
Veteran's current chronic condition on the basis of the 
evidence of record, and the Veteran should therefore be 
afforded an additional examination.  Caffrey v. Brown, 6 Vet. 
App. 377 (1994); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4)(i); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991) (duty to assist may include the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one).

In addition, although the Veteran had received notice 
regarding the type of evidence to be submitted to demonstrate 
a worsening of his right hip and lumbar spine disabilities, 
the letter did not include the appropriate diagnostic codes 
or an explanation as to how the codes are used to evaluate 
the claim.  Therefore, upon remand, the RO should provide 
such notice to the Veteran.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice in 
accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that: (1) 
informs him that he must provide, or 
ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening 
or increase in severity of his lumbar 
spine and right hip disabilities and 
the effect that worsening has on his 
employment and daily life; (2) informs 
him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his 
right hip and lumbar spine 
disabilities; and (3) provides him with 
examples of the types of medical and 
lay evidence to submit in support of 
his increased rating claim.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current level of impairment due to 
the service connected right hip 
disability.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination and the examiner is 
requested to acknowledge such review in 
the examination report.  The examiner 
should report the ranges of motion of 
the right hip in degrees, including 
flexion, extension, abduction, 
adduction, and rotation.  The examiner 
should also note the severity of 
residuals, (moderately severe, markedly 
severe, require the use of crutches) 
after hip replacement as to weakness, 
pain or limitation of motion.  The 
examiner should also determine whether 
the right hip disability is manifested 
by excess fatigability, incoordination, 
or flare ups.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion 
loss due to weakened movement, excess 
fatigability, pain, incoordination, or 
flare ups.  The examiner should also 
provide findings related to scars of 
the right hip and pelvis disability.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that neuropathy, if shown, 
and/or numbness of the right lateral 
thigh, if shown, are related to the 
service-connected right hip disability.  

The examiner should also provide an 
opinion as to the effect of the 
Veteran's service-connected right hip 
disability on his employment and daily 
life.

3.  Schedule the Veteran for an 
appropriate VA examination(s) to 
determine the current severity of his 
service-connected residuals of fracture 
of the right sacroiliac joint with L5-
S1 protrusion.  The claims folder 
should be made available to the 
examiner for review in conjunction with 
the examination and the examiner is 
requested to acknowledge such review in 
the examination report.  All indicated 
tests and studies, including range of 
motion testing, should be performed.  
All manifestations, orthopedic and 
neurological, of the lumbar spine 
disability should be described in 
detail and an opinion expressed as to 
their severity.  If bed rest is 
prescribed by a physician and treatment 
required by a physician, it should be 
so noted.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that neuropathy, if shown, 
and/or numbness of the right lateral 
thigh related to interruption of 
lateral femoral cutaneous nerve or 
other etiology, if shown, are related 
to the service-connected lumbar spine 
disability.   

The examiner should provide an opinion 
whether pain due to the service-
connected lumbar spine disability could 
significantly limit functional ability 
during flare-ups or with extended use.  
The examiner should provide a statement 
regarding any additional functional 
loss due to pain on use and should 
express that additional limitation in 
terms of degrees of limitation of 
motion.  The examiner is also requested 
to indicate whether there is any 
weakened movement, excess movement, 
excess fatigability, or incoordination 
that could be attributed to the 
service-connected lumbar spine 
disability.  The examiner should also 
provide an opinion as to the effect of 
the Veteran's service-connected lumbar 
spine disability on his employment and 
daily life.  The rationale for any 
opinion expressed should be provided.

4.  Then, readjudicate the Veteran's 
claims to include consideration of the 
December 2006 private MRI report.  If 
any action remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


